DETAILED ACTION
Acknowledgements
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the After Final Amendment filed on June 7, 2022.
Claims 4 and 14 are cancelled.
Claims 1-3, 5-13, and 15-23 are currently pending and have been examined.

Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. §1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner' s amendment was given in a telephone interview with David Stein on June 17, 2022.
The application has been amended as follows: 

19. (Currently Amended) A computing device, the computing device comprising: Page 7Patent App. No.: 15/687,394 Attorney Docket No.: DISY0011 US 
a memory that stores instructions; and 
a processor that is coupled to the memory and, when executing the instructions, [[is configured to]] performs the steps of: 
generating, via a first predictive modeling algorithm, a first predicted viewership value for a future showing of a first instance of media content, 
receiving one or more second predicted viewership values previously generated via the first predictive modeling algorithm for the first instance of media content shown at one or more historical times, 
determining a different media content that shares at least one shared programming attribute with the first instance of media content, 
receiving historical viewership data for one or more broadcast instances of the different media content, 
calculating a first accuracy value for the first predicted viewership value based on a comparison of the one or more second predicted viewership values with the historical viewership data for the one or more broadcast instances of the different media content, 
generating, via a second predictive modeling algorithm, a third predicted viewership value for the future showing of the first instance of media content, wherein the second predictive modeling algorithm comprises a machine-learning-based algorithm, 
receiving one or more fourth predicted viewership values previously generated via the second predictive modeling algorithm for the first instance of media content shown at the one or more historical times, 
calculating a second accuracy value for the third predicted viewership value based on a comparison of the one or more fourth predicted viewership valuesPage 8Patent App. No.: 15/687,394Attorney Docket No.: DISY0011 USwith the historical viewership data for the one or more broadcast instances of the different media content, 
selecting either the first predicted viewership value or the third predicted viewership value as a recommended predicted viewership value for the future showing of the first instance of media content based on a comparison of the first accuracy value and the second accuracy value, and 
setting at least one time to show the first instance of media content based on the recommended predicted viewership value.

Reasons for Allowance
Regarding the claimed terms, Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug, 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002). Therefore, Examiner must interpret the claimed terms as found on pages 1-33 of the specification. Clearly almost all the general terms in the claims may have multiple meanings. So where a claim term “is susceptible to various meanings… the inventor’s lexicography must prevail.” Id. An exception to this rule is where “means for” language is used. Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.
The closest prior art of record is Melby (US 2015/0271540) and Moraghan et al. (US 10,708,654).  
The prior art of record discloses a conventional system and method for audience-based television advertising transaction engine.
The prior art of record, however, does not teach at least these elements of claims 1, 10, and 19:
generating, via a first predictive modeling algorithm, a first predicted viewership value for a future showing of a first instance of media content; 
receiving one or more second predicted viewership values previously generated via the first predictive modeling algorithm for the first instance of media content shown at one or more historical times; 
determining a different media content that shares at least one shared programming attribute with the first instance of media content;
receiving historical viewership data for one or more broadcast instances of the different media content; 
calculating a first accuracy value for the first predicted viewership value based on a comparison of the one or more second predicted viewership values with the historical viewership data for the one or more broadcast instances of the different media content; 
generating, via a second predictive modeling algorithm, a third predicted viewership value for the future showing of the first instance of media content, wherein the second predictive modeling algorithm comprises a machine-learning-based algorithm; 
receiving one or more fourth predicted viewership values previously generated via the second predictive modeling algorithm for the first instance of media content shown at the one or more historical times; Page 2Patent App. No.: 15/687,394 Attorney Docket No.: DISY0011 US 
calculating a second accuracy value for the third predicted viewership value based on a comparison of the one or more fourth predicted viewership values with the historical viewership data for the one or more broadcast instances of the different media content; 
selecting either the first predicted viewership value or the third predicted viewership value as a recommended predicted viewership value for the future showing of the first instance of media content based on a comparison of the first accuracy value and the second accuracy value; and 
setting at least one time to show the first instance of media content based on the recommended predicted viewership value.
Yet even if the missing claimed elements were found in a reasonable number of references, a person of ordinary skill in the art at the time the invention was effectively filed would not have been motivated to include these missing elements in an embodiment of the prior art disclosures because traditionally a recommended viewership value is not selected based on a comparison of a first accuracy value and a second accuracy value, wherein the first accuracy value is based on a comparison of a second predicted viewership value generated with a first algorithm for a first instance of content shown at historical times with historical viewership data of different media content, and wherein the second accuracy value is based on a comparison of a fourth predicted viewership value generated with a second algorithm for the first instance of content shown at the historical times with historical viewership data of different media content.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure (see attached form PTO-892).
Xu et al. (US 2017/0161772) discloses methods and systems for targeted advertising using machine learning techniques, but does not disclose receiving fourth predicted viewership values previously generated.
Radcliffe (US 2018/0336577) discloses a system and method for machine learning based generation of media structured products, but does not disclose calculating accuracy values of the predictions. 

Conclusion
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Chrystina Zelaskiewicz whose telephone number is 571.270.3940. The Examiner can normally be reached on Monday-Friday, 9:30am-5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Abhishek Vyas can be reached at 571-270-1836.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair <http://pair-direct.uspto.gov>. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
/CHRYSTINA E ZELASKIEWICZ/Primary Examiner, Art Unit 3621